internal_revenue_service p o box cincinnati oh number release date date date legend x program name y number dear department of the treasury employer_identification_number contact person - id number contact telephone number uil you asked for advance approval of your educational grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding educational grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures will not be taxable description of your request you will operate an educational grant program called x to support the development of leaders and facilitate social change for the purpose of addressing the needs of vulnerable children x will focus on developing individuals who can transform their communities so that vulnerable children can achieve optimal health and well-being and academic achievement and security accordingly while x will focus on strengthening the skills and competencies of the individuals selected there will also be a strong emphasis on applying the knowledge and skills to community-based projects the individuals participating in x are expected to serve as agents of change in their communities in particular the leadership skills and capacities that x aims to develop in participants and that will later be applied by participants in community projects include i building interpersonal skill mastery ii fostering the ability to engage in collective learning and iii developing competencies and commitment to racial equity x will consist of three years of learning networking planning and action structurally x is designed for the second and third years to incrementally build upon the previous year starting with a year focused on the participant's growth and development through a combination of skill building self-reflection and exploration of ideas the second year builds upon the individually-focused learning from the first year to apply the lessons for group formation cohort building towards designing projects to achieve tangible change for vulnerable children the final year is dedicated to the execution of those plans in the participants' respective communities you will launch x in united_states but may replicate it in other countries where you make grants more specifically x is structured as follows the first-year focus will be on individual mastery and development to prepare the participants for leadership and action this will be accomplished through a detailed curriculum focusing on the specific needs of the participants the sessions will support individual leadership development through group and individual learning the curriculum will cover skills building eg developing technology skills and negotiating and networking techniques and helping participants to understand and analyze different issues such as viewing challenges facing vulnerable children and approaches to addressing them achieving racial equity as a cornerstone of change developing public policy and systems reform and fostering community transformation the sessions will be led by experts in the field building on the first year the second year will turn to development and strengthening of individual skills through team trust building as well as group learning this segment will also entail several sessions during the year sessions will involve the exploration and application of techniques for creating cohesion within groups of individual participants called cohorts in addition the cohorts will begin to plan their action projects which will be implemented in the third year as well as to strengthen networking skills the participants will submit the cohort action projects proposals and budgets to you for funding subject_to your review and approval the third year of x is devoted to networking and the implementation of the action projects and programs in the participants' respective communities participants will be expected to interface with different organizations in their communities to develop and implement their action plan to achieve tangible change for vulnerable children x is expected to include about y participants for each class a class is a new group of individuals who start the three-year program in a particular country with respect to the united_states most of the participants will be selected from specific regions where you already focus your current grant activities in regard to participation in x you wish to be as inclusive as possible and not create an economic hardship for those who participate as such financial support for work release letter catalog number 58222y time as well as for other expenses such as childcare to attend required meetings may be available furthermore you will cover the travel costs of participants to attend program sessions described above and to fund the third year action projects you will have staff dedicated to x it is anticipated that you will also engage third party consultants vendors to assist in the planning organizing and implementation of x as well as serve as advisors and mentors to the participants there will be a multi-step process for selecting participants including the submission of an application a presentation and an interview candidates will be evaluated on the following criteria commitment to and passion for addressing the needs of vulnerable children and community engagement as integral to social change strong community ties and history of local service understanding of and appreciation for diversity of all kinds appreciation of the role of race inequities in contributing to the vulnerability of children and willingness to address racial inequities as part of lasting solutions willingness to mentor and be mentored to engage in reflection and dialogue to explore the role of spirituality in personal and social transformation and to explore creative opportunities for action appreciation for the value of collective impact interest in developing or strengthening the following racial equity and healing mediation negotiation listening use of technology creating and working networks across geographic boundaries and commitment to remaining engaged in social change beyond your support the selection process will involve the submission of an application containing a limited number of threshold questions related to the eligibility qualifications listed above and questions that focus on prior experience and commitment to key components of x your selection committee will review the applications and decide which candidates move onto the next phase you anticipate that the selection committee will include members of your staff representatives from your previous leadership programs consultants vendors and or leadership development experts applicants selected will move on to the presentation and interview phases where each candidate will have an opportunity to describe or illustrate how he she exemplifies the qualities listed above your selection committee will preside over the presentations and conduct interviews then select candidates for your final review you reserve the right to make minor adjustments to the final list of candidates to provide for appropriate diversity in the class of participants letter catalog number 58222y x aims to attract and identify candidates by marketing broadly across public and private sectors including for example non-profit organizations academic institutions companies and government units the call for applicants will be distributed widely among your network of grantees and associated organizations x will also be publicized on your web-site and throughout local philanthropic sector networks and also in local press within the specific geographic areas in which you work as noted it is anticipated x will involve about y participants per class for each country involved the number of participants may vary year to year and will increase if countries in addition to the united_states are involved family members of individuals serving on the selection committee or of persons otherwise involved in the selection process will not be eligible to participate x will be open to individuals of all races ethnic origins colors genders and religions you will track the participation and progress of each participant of x as follows you will monitor attendance of each participant at program sessions each participant will be expected to submit an annual report for each of the three years summarizing their activities for the year and objectives satisfied as noted participants may form groups or cohorts to implement an action project in which case the cohort may submit an annual report on behalf of its individual participants that summarizes the project's goals activities and programmatic impact your staff mentors and or coaches will oversee the participation and progress of participants mentors coaches will be identified from among experts in the field or community so mentors coaches should be well equipped through their own experiences to assist participants in x participants are expected to approach x with openness passion integrity and energy each participant is also expected to commit to attend all required gatherings as well as to complete work that will take place outside of group meetings for a showing of justifiable cause eg a personal or family emergency or a community emergency a participant will be allowed to miss a maximum of of the total sessions if a participant exceeds these limits without justifiable cause the participant will be dismissed from x basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is letter catalog number 58222y - a scholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or - a prize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or - to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance other conditions that apply to this determination this determination covers only the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot make grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 b you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary letter catalog number 58222y we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have any questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58222y
